DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2 May 2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because it exceeds the upper limit of 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 16 sets forth “a harvesting mechanism operably attached to the agricultural machine” in line 3. Claim 16 then goes on in lines 4-5 to recite “… while the agricultural machine traverses a crop field supported by the harvesting mechanism.” However, it appears this relationship may be reversed, that instead it is the --harvesting mechanism supported by the agricultural machine—.
Claim 17, line 1, sets forth “wherein the agricultural machine is a harvesting machine.” However, independent claim 16, from which claim 17 depends, already sets forth “a harvester” in the preamble, “an agricultural machine” and “a harvesting mechanism”. It appears that at least the recitation that the agricultural machine is a harvesting machine is redundant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dybro et al. US 2016/0029558 A1.

Independent Claim 1: Dybro discloses a sensing system for use with a harvester while the harvester traverses a crop field, comprising:
a first sensor (626A) to sense a predefined measurable element (moisture content, mass, purity, foreign content, see para. [0074]) associated with a first portion (P1) of a plurality of portions (P1-P8), independent of other portions of the plurality of portions, of a utilized width (Wu) currently engaged in harvesting and output a first crop-related data value (moisture content, mass, purity, foreign content); 
a second sensor (628A) to sense a predefined measurable element (mass or volume of the harvested/separated crop, see para. [0082]) associated with the first portion of the plurality of portions of the utilized width currently engaged in harvesting and output a second crop-related data value (mass or volume of the harvested/separated crop); and 
at least one processing unit (252) in communication with an output module (262), the at least one processing unit to: 
receive the first crop-related data value and the second crop-related data value associated with the first portion of a plurality of portions of the utilized width currently engaged in harvesting (para. [0086], lns. 1-8); and 
cause the output of a signal (254) based on the first crop-related data value and the second crop-related data value via the output module (such as at 322, 350, Fig. 4), as per claim 1.
  
Dependent Claims 2-8: Dybro further discloses wherein the first portion (P1) comprises a single crop row (para. [0064], lns. 7-9]) of the utilized width (Uw), as per claim 2;
wherein the first portion (P1) comprises a single crop plant (para. [0073], lns. 9-11; [0088], lns. 8-21) of the utilized width (Uw), as per claim 3;
wherein the signal (254) is a warning to an operator of the harvester (via display 270, see para. [0040], specifically lns. 10-18), as per claim 4;
wherein the output module (262) is configured to adjust an operational characteristic of the harvester upon instruction from the at least one processing unit (252, para. [0099], lns. 9-14, see 350, Fig. 9), as per claim 5; HB: 4869-8039-6318.12Application No.: 16/163,406 First Named Inventor: Alan G. VanNahmen 
Response to Restriction Requirement dated March 7, 2022 Docket No. 529260.10008wherein the output module (262) is configured to adjust an operational characteristic of a harvesting mechanism upon instruction from the at least one processing unit (252, para. [0099], lns. 9-14, see 350, Fig. 9), as per claim 6;
a timekeeping device (737) configured to generate a time-related data value relative to the operation of the harvester, wherein the at least one processing unit (262) causes the output of a signal based on the first crop-related data value (from 626A), the second crop-related data (from 628A), and the time-related data value via the output module (para. [0090], lns. 8-15), as per claim 7;
an input module (727) to output an input value, wherein the at least one processing unit (252) causes the output of a signal (“field summary”, para. [0108], ln. 27-30) based on the first crop-related data value (from 626A), the second crop-related data (from 628A), and the input value via the output module (262, see para. [0108]), as per claim 8.  

Independent Claim 9: Dybro discloses a harvesting mechanism for use with a harvester while the harvester traverses a crop field, comprising:
a harvesting mechanism (624); and 
a sensing system supported by the harvesting mechanism, the sensing system comprising:
a first sensor (626A) to sense a predefined measurable element (moisture content, mass, purity, foreign content, see para. [0074]) associated with a first portion (P1) of a plurality of portions (P1-P8), independent of other portions of the plurality of portions, of a utilized width (Wu) currently engaged in harvesting and output a first crop-related data value (moisture content, mass, purity, foreign content); 
a second sensor (628A) to sense a predefined measurable element (mass or volume of the harvested/separated crop, see para. [0082]) associated with the first portion of the plurality of portions of the utilized width currently engaged in harvesting and output a second crop-related data value (mass or volume of the harvested/separated crop); and 
at least one processing unit (252) in communication with an output module (262), the at least one processing unit to: 
receive the first crop-related data value and the second crop-related data value associated with the first portion of a plurality of portions of the utilized width currently engaged in harvesting (para. [0086], lns. 1-8); and 
cause the output of a signal (254) based on the first crop-related data value and the second crop-related data value via the output module (such as at 322, 350, Fig. 4), as per claim 9.
  
Dependent Claims 10-13: Dybro further discloses wherein the first portion (P1) comprises a single crop row (para. [0064], lns. 7-9]) of the utilized width (Uw), as per claim 10;
HB: 4869-8039-6318.1 3Application No.: 16/163,406 First Named Inventor: Alan G. VanNahmenResponse to Restriction Requirement dated March 7, 2022 Docket No. 529260.10008wherein the signal (254) is a warning to an operator of the harvester (via display 270, see para. [0040], specifically lns. 10-18), as per claim 11;
wherein the output module (262) is configured to adjust an operational characteristic of the harvesting mechanism (624) upon instruction from the at least one processing unit (252, para. [0099], lns. 9-14, see 350, Fig. 9), as per claim 12;
an input (727) to output an input value, wherein the at least one processing unit (252) causes the output of a signal (“field summary”, para. [0108], ln. 27-30) based on the first crop- related data value (via 626A), the second crop-related data (via 628A), and the input value via the output module (262, see para. [0108]), as per claim 13.

Independent Claim 16: Dybro discloses a harvester (622) comprising:
an agricultural machine (also 622); 
a harvesting mechanism (624) operably attached to the agricultural machine; and 
a sensing system for use with the agricultural machine while the agricultural machine traverses a crop field supported by the harvesting mechanism, the sensing system comprising: 
a first sensor (626A) to sense a predefined measurable element (moisture content, mass, purity, foreign content, see para. [0074]) associated with a first portion (P1) of a plurality of portions (P1-P8), independent of other portions of the plurality of portions, of a utilized width (Wu) currently engaged in harvesting and output a first crop-related data value (moisture content, mass, purity, foreign content); 
a second sensor (628A) to sense a predefined measurable element (mass or volume of the harvested/separated crop, see para. [0082]) associated with the first portion of the plurality of portions of the utilized width currently engaged in harvesting and output a second crop-related data value (mass or volume of the harvested/separated crop); and HB: 4869-8039-6318.1 4 Application No.: 16/163,406 First Named Inventor: Alan G. VanNahmen 
Response to Restriction Requirement dated March 7, 2022 Docket No. 529260.10008at least one processing unit (252) in communication with an output module (262), the at least one processing unit to: 
receive the first crop-related data value and the second crop-related data value associated with the first portion of a plurality of portions of the utilized width currently engaged in harvesting (para. [0086], lns. 1-8); and 
cause the output of a signal (254) based on the first crop-related data value and the second crop-related data value via the output module (such as at 322, 350, Fig. 4), as per claim 16.

Dependent Claims 17-21: Dybro further discloses wherein the agricultural machine (622) is a harvesting machine (also 622), as per claim 17;
wherein the first portion (P1) comprises a single crop row (para. [0064], lns. 7-9]) of the utilized width (Uw), as per claim 18;
wherein the signal (254) is a warning to an operator of the harvester (via display 270, see para. [0040], specifically lns. 10-18), as per claim 19;
wherein the output module (262) is configured to adjust an operational characteristic of the harvester upon instruction from the at least one processing unit (252, para. [0099], lns. 9-14, see 350, Fig. 9), as per claim 20;
an input (727) to output an input value, wherein the at least one processing unit (252) causes the output of a signal (“field summary”, para. [0108], ln. 27-30) based on the first crop-related data value (via 626A), the second crop-related data (via 628A), and the input value via the output module (262, see para. [0108]), as per claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybro et al.

Dependent Claims 14-15, 22: The machine is disclosed as applied above. Dybro further discloses wherein: 
the first sensor (626A) is configured to sense the predefined measurable element (moisture content, mass, purity, foreign content, see para. [0074]) at a first distance between about five feet behind and ten feet in front of the harvesting mechanism (624, as seen in Fig. 10); and 
the second sensor (628A) is configured to sense the predefined measurable element (mass or volume of the harvested/separated crop, see para. [0082]) at a second distance between about five feet behind and ten feet in front of the harvesting mechanism (624, as seen in Fig. 10), as per claims 15 and 22.
However, Dybro fails to specifically disclose wherein:
the first sensor is configured to sense the predefined measurable element at a first distance relative to the harvesting mechanism; and 
the second sensor is configured to sense the predefined measurable element at a second distance relative to the harvesting mechanism, as per claim 14.
First and second sensors measure different predefined measurable elements of the crop at different points in the harvesting process and should therefore be located at different distances from the header. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the sensors at two different distances from the header, as per claim 14, since it has been held that rearranging parts of an invention involves only routine skill in the art.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 24, 2022